Citation Nr: 1829401	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  17-06 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Care in the Community Program in Salem, Virginia


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Sampson Regional Medical Center on March 28, 2015.


REPRESENTATION

Appellant represented by:	Matthew I. Wilcut, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987 and from April 2001 to August 2006.  He died in March 2018.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2017 decision of the Department of Veterans Affairs (VA) Care in the Community Program in Salem, Virginia.


FINDING OF FACT

The appellant died in March 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Care in the Community Program in Salem, Virginia.  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.




		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


